ON REHEARING.
Bell, J.
1. A motion for a rehearing, filed by the defendant
in error, was granted. It is contended that we should have gone further and held that section 585 is unconstitutional, for reasons stated in the petition. The allegations upon this question are shown in the statement preceding the decision. In the original decision we held that the execution must be construed as having been issued by authority of section 585, and that having been so issued it could not be arrested by affidavit of illegality. This was in accordance with the decision in Massachusetts Bonding Co. v. Richmond County, 172 Ga. 409 (supra). That decision did not rule in' terms upon the constitutionality of section 585, nor does the present record require any adjudication upon that specific question. As will be seen on reference to the petition, the attack is made upon the validity of section 1187, and not of section 585. It was the latter section which authorized the issuance of the execution in the manner therein pointed out, and the petition has not drawn into question the constitutionality of that section. Speaking only for himself, the writer will say here what he might have said before, that as an original proposition he would have hesitated to hold that the execution must be construed to have been issued under section 585, or that it could not be arrested by affidavit of illegality. The decision in Massachusetts Bonding Co. v. Richmond County, supra, seems to’be directly in point, however, and, having been rendered by a full bench, must, unless and until it is overruled. *600be accepted as authority. It is enough to state that the court is not unanimously in favor of overruling that decision, without noting whether the views of the. writer are shared by any of the other Justices.
It is further contended that, in reaching the conclusion stated in the second division of the decision as previously filed, we overlooked the case of Palmer v. Harrison, 165 Ga. 842 (142 S. E. 276). The headnote in that case was as follows: “Where a tax-collector, after accepting a taxpayer’s check on a Sparta bank and delivering to her a receipt for payment of State and county taxes, held the check for six days and then indorsed and deposited it in a Gibson bank, which indorsed and sent it to an Atlanta bank, which indorsed and sent it to the Sparta bank for collection, which (on the ninth day after its date) charged the amount of it to the drawer’s account and later delivered it canceled to her, having also mailed to the Atlanta bank a cashier’s or exchange check, which remained unpaid because before its collection the Sparta bank failed and discontinued business, the taxpayer was not subject to execution issued by the tax-collector for the amount of the tax so paid.” In the opinion it was said that the collecting bank was the agent of the tax-collector, and that although “taxes are payable in gold and silver, or in the bills of such banks as pay specie promptly” (Civil Code of 1910, § 1013), the effect of the transaction was to pay the taxes in lawful money. We did not overlook the case of Palmer v. Harrison in the consideration of the present case, but did by inadvertence fail to make reference to it for the purpose of distinguishing it, as we had intended to do. The facts of that case are different from those involved in the case at bar, although by parity of reasoning the decision there might be considered as persuasive in the present case. It is not a precedent, however, and is pertinent only by analogy. We will not extend the ruling there made.

Judgment adhered to on rehearing.


All the Justices concur.